DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claim(s) 3 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shubert et al. (US 2010/0178767).
 	With respect to claim 3, Shubert describes a polishing composition comprising: abrasive grains such as cerium oxide, silicon dioxide; water; and 4-aminobenzamide (p-aminobenzoic acid amide) (paragraph 3, 18, 95).  In an example he describes colloidal silica abrasives, which is a form of silicon dioxide abrasives when used in a composition (paragraph 192).  Therefore, the silicon dioxide would have to be in the form of colloidal silica.  In alternative, one skill in the art before the effective filing date of the invention to use silica dioxide in the form of colloidal silica abrasives because he teaches using it in a composition as described above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2, 18, 47, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaba et al. (US 2007/0200089).
 	With respect to claims 2, 18, 47 Inaba describes a polishing composition comprising: abrasive grains such as silica, ceria; water; and surfactant and hydrophilic compounds such as sulfanilamide (paragraphs 40, 79, 80, 83, 93, 99).  Inaba further describes that the composition includes surfactants including polyoxyethylene or polyoxypropylene alkyl ether sulfate salts (paragraph 80), polyoxyethylene/polyoxypropylene alkyl ethers (paragraph 82).  These would read on claimed polyoxyalkylene derivative.    Even though he is silent about using both polyoxyalkylene derivative and sulfanilamide in a same solution.  However, he teaches that the composition can include surfactant and/or hydrophilic polymer such as sulfanilamide (paragraphs 79, 83).  Therefore, it would have been obvious for one skill in the art before the effective filing date of the invention to use both the surfactant and the hydrophilic polymers as suggested by Inaba because he teaches that they reduce contact angle between the plane of a substrate and the composition to achieve uniform polishing (paragraph 79).
 	With respect to claim 48, the abrasive content is as low as 0.01 wt% (paragraph 95).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaba as applied to claim 2 above, and further in view of Minami et al. (US 2016/0222252).
With respect to claim 17, Inaba doesn’t describe a polishing set comprising a first liquid of abrasive grains and water and a second liquid of the sulfanilamide and water.  Minami describes a polishing-liquid set of abrasive grains with water and nitrogen-containing compound with water (paragraphs 25-27).  It would have been obvious for one skill in the art before the effective filing date of the invention to provide the constituent components of the slurry in separate liquid storage in light of Minami because he describes the polishing-liquid set provides excellent stability of the abrasive grains (paragraph 26).
Claims 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grumbine et al. (US 6,083,419) and Minami et al. (US 2016/0222252).
 	With respect to claim 4, 5 Grumbine describes a polishing composition comprising: ceria and silica (claim 19); water (claim 43); and nitrogen-containing compounds including 2,3,5-trimethylpyrazine, 2-ethyl-3,5-dimethylpyrazine and mixture thereof (claim 43).  Unlike claimed invention, Grumbine doesn’t describe claimed nitrogen-containing compounds such as 2,3-dimethylpyrazine, 2,5-dimethylpyrazine,   However, such compounds are known and used by one skill in the art in a polishing composition as shown here by Minami (paragraph 126).  It would have been obvious for one skill in the art before the filing date of the invention to use claimed nitrogen-compounds because they have similar structure as that of Grumbine’s nitrogen-containing compounds and the similarity in chemical structure and function entails the motivation of one skilled in the art to use claimed compound, in the expectation that compounds similar in structure will have similar properties in a polishing composition.  See MPEP 2144.99.  In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990).  See also in re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007).  Furthermore, Minami teaches that such compounds provide excellent stability of the abrasive grains (paragraph 123).
 	With respect to the content of the abrasives in the solution.  Grumbine describes the solution can be one type of abrasive such as cerium oxide or silica (claim 19).  Therefore, in a solution with just 1 type of abrasives would provide more 70 wt% of the abrasive based on the whole abrasives contained in the solution.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP409137155A) and Danielson et al. (US 5407526).
 	With respect to claim 7, Sato describes a polishing method using a composition comprising: abrasive including silicon oxide with particle size of 0.01 to 5 um, water, and a nitrogen-containing compound including 1-phenyl-3-pyrazolidone (abs.).  Unlike claimed invention, he doesn’t describe that the pH is from 3-8.  Danielson describes a polishing composition wherein he teaches the polishing composition has a pH between 3-7 (col. 2, lines 41, 42).  It would have been obvious for one skill in the art before the effective filing date of the invention to modify Sato’s composition in order to produce a slurry with a pH between 3-7 because Danielson teaches that it facilitates and provide optimum polish/etch of a surface including metal and dielectric materials and improve planarity of the polished surface (col. 2, lines 34, 35, 50-55).
Claims 20, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaba et al. (US 2007/0200089) as applied to claim 18 above, and further in view of Liu et al. (2016/0122696).
 	With respect to claims 20, 24 Inaba doesn’t describe a surface to be polished contains amorphous silicon.  However, the material to be polished would depend on the type of a structure being manufacture.  An amorphous silicon is well known material in making microelectronic device as shown here by Liu (paragraph 16).  Therefore, it would have been obvious for one skill in the art to have polished surface include a material of amorphous silicon because that would produce a microelectronic device with expected results.
Claims 24, 30, 33, 35-38, 40-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (JP2017157591) and further in view of Liu et al. (US 2016/0122696).
 	With respect to claims 24, 30, 33, 40-44 Ouchi describes a polishing method using a CMP polishing composition comprises of 0.05-5 % by mass abrasives such as silica and/or ceria, a nitrogen containing compound aminopyridine (claimed nitrogen containing compound) and a pH from 4-10 or 5.5-8 (paragraphs 27, 28, 31, 54, 67).  Unlike claimed invention, Ouchi doesn’t describe that the surface to be polished containing amorphous silicon; however, amorphous silicon is a known material to produce a microelectronic or semiconductor device as shown here by Liu (paragraphs 16).  Therefore, it would have been obvious for one skill in the art to before the effective filing date of the invention to apply the polishing composition to any semiconductor 
 	With respect to claims 35, 36, Ouchi describes the composition further includes 0.0001-5 of organic acid include saturated fatty acids, unsaturated carboxylic acids, aromatic carboxylic acid and dicarboxylic acids (claimed polymer having at least one selected from the group of carboxylic acid group and a carboxylate group) (paragraphs 44-51).
 	With respect to claim 37, Ouchi describes the composition further includes organic solvents including polyethylene oxide (polyethylene glycol) (paragraph 81) or claimed nonionic polymer compound B.
 	With respect to claim 38, Ouchi describes the composition further includes a basic compound such as ammonia, sodium hydroxide, potassium hydroxide, TMAH (paragraph 68).
	With respect to claim 45, Ouchi describes the composition is stored as a set with a liquid of abrasive grains and water and additive liquid that would contain nitrogen compound with water (paragraphs 71-72).
Claims 31, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi/Liu as applied to claim 1 above, and further in view of Belov et al. (US 2008/0257862).
 	With respect to claims 31, 34, Ouchi doesn’t describe the composition includes a compound having 6-membered ring containing two nitrogen atoms in the ring such as pyrazinamide.  Belov describes a polishing composition for metal interconnect wherein composition includes a compound having 6-membered ring containing two nitrogen .
Claims 32, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi/Liu as applied to claims 24, 28 above, and further in view of Sato et al. (WO2008013226).
 	With respect to claim 32, Ouchi doesn’t describe the composition includes nicotinamide.  Sato describes a polishing composition comprises of abrasives such as silica and ceria in a range of 0.01-30 wt% and a nitrogen containing compound such as nicotinamide (paragraphs 36, 41).  It would have been obvious for one skill in the art before the effective filing date of the invention to add nicotinamide in light of Sato because Sato teaches that such compound would suppress little corrosion occurring on the wiring metal surface which escaped the corrosion inhibitor compounds in the solution (paragraphs 35, 36).
 	With respect to claim 39, Ouchi doesn’t describe that the content of the basic compound is 0.04 mol/kg or less.  He teaches using the basic compounds to adjust the pH of the composition (paragraph 68).  Therefore, the amount of the basic compound added would depend on the pH being adjusted to.  Sato further describes adjusting the pH with a base including ammonia or KOH having a content of less than 1wt% (paragraph 44).  This would provide claimed a basic compound of less than 0.04 .
Claims 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaba et al. (US 2007/0200089) as applied to claim 2 above, and further in view of Minami et al. (US 2016/0222252).
 	With respect to claim 46, Inaba doesn’t describe the composition further includes compounds such as such as 2,3-dimethylpyrazine, 2,5-dimethylpyrazine,   However, such compounds are known and used by one skill in the art in a polishing composition as shown here by Minami (paragraph 126).  It would have been obvious for one skill in the art before the filing date of the invention to use claimed nitrogen-compounds because Minami teaches that such compounds provide excellent stability of the abrasive grains (paragraph 123).
Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shubert et al. (US 2010/0178767) as applied to claim 3 above, and further in view Minami et al. (US 2016/0222252).
 	With respect to claim 49, Shubert doesn’t describe the composition further includes compounds such as such as 2,3-dimethylpyrazine, 2,5-dimethylpyrazine,   However, such compounds are known and used by one skill in the art in a polishing composition as shown here by Minami (paragraph 126).  It would have been obvious for one skill in the art before the filing date of the invention to use claimed nitrogen-.
Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP409137155A) and Danielson et al. (US 5407526) as applied to claim 7 above, and further in view of Minami et al. (US 2016/0222252).
With respect to claim 50, Sato doesn’t describe the composition further includes compounds such as such as 2,3-dimethylpyrazine, 2,5-dimethylpyrazine,   However, such compounds are known and used by one skill in the art in a polishing composition as shown here by Minami (paragraph 126).  It would have been obvious for one skill in the art before the filing date of the invention to use claimed nitrogen-compounds because Minami teaches that such compounds provide excellent stability of the abrasive grains (paragraph 123).
Response to Arguments

With respect to applicant’s remark that the combination of claimed materials/chemicals would not be envisaged from the disclosure of Inaba since he disclose a long lists of materials, this is found unpersuasive because this has not traversed the fact that those claimed materials/chemicals are known and used by one skill in the art before the effective filing date of the invention as evidenced by Inaba above.  Furthermore Inaba suggests that the composition can include both surfactant and hydrophilic polymer such as sulfanilamide (paragraphs 79, 83) he has shown that every single chemicals cited, before the effective filing date of the invention, has been successfully facilitate in reducing contact angle between the plane of a substrate and 
21.	With respect to applicant’s remark concerning Schubert doesn’t describe colloidal silica, please see paragraphs 18 where he teaches of using silica (silicon dioxide) abrasive and paragraph 192 where he describes colloidal silica (silicon dioxide) when used in a composition.  Therefore, the silicon dioxide would have to be in the form of colloidal silica or one skill in the art would use colloidal silica as taught by Shubert.
 22.	With respect to applicant’s concerning claim 4 and Minami’s teaching of the hydroxide of a tetravalent metal element have not been found persuasive because the rejection does not cite Minami for the teaching of hydroxide of a tetravalent metal element nor for the teaching of abrasive concentration.  The rejection depends on Minami for the teaching of using nitrogen-containing compounds as described above.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
23. 	With respect to applicant’s remark that Sato suggests a pH more than 8 since he teaches that it is difficult to stably disperse the abrasive fine particles with sizes of 0.01 to 5 um.  This has been addressed by Danielson.  He suggests the same issue by describing that “the silica suspension is stable at a pH of 11”.  He then teaches that “the oxidant is stable at a pH of approximately 3 to 4, no gelling occurs of either component. 
optimum polish/etch results.” (col. 2, lines 29-35). Therefore, one skill in the art would find it obvious to be able to modify Sato’s composition to provide a lower pH of the solution in light of Danielson because he teaches a lower pH is possible with silica suspension that would allow for optimum polish/etch results.
 24.	With respect to claims 20, 24, 30, 33, 35-38, 40-45 and applicant’s remark that Liu doesn’t describe polishing of amorphous silicon, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Claims 20, 24, 30, 33, 35-38, 40-45 appear to describe polishing a surface that happens to have an amorphous silicon and doesn’t require any specific results in polishing an amorphous silicon material.  Liu is cited to show that amorphous silicon is a well-known material to one skill in the art in the making of microelectronic devices.  Therefore, in the absent of unexpected results, one skill in the art would find it obvious to apply Inaba’s composition to polish any substrate/materials such as one with amorphous silicon in order to provide a desired microelectronic structure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



9/15/2021